Case: 14-3141    Document: 12     Page: 1    Filed: 09/19/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   SHEILA A. MCNAIR,
                       Petitioner,

                             v.

          DEPARTMENT OF AGRICULTURE,
                    Respondent.
               ______________________

                        2014-3141
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-14-0385-I-1.
                 ______________________

                      ON MOTION
                  ______________________

 Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.
 PER CURIAM.
                         ORDER
     The Department of Agriculture moves to dismiss the
 petition for lack or jurisdiction. Sheila A. McNair has not
 responded.
     McNair petitioned this court for review of a decision of
 the Merit Systems Protection Board (MSPB) that affirmed
 her removal. After the initial decision, McNair filed a
Case: 14-3141         Document: 12    Page: 2    Filed: 09/19/2014



 2                       MCNAIR   v. DEPARTMENT OF AGRICULTURE



 petition for review with the Office of the Clerk of the
 MSPB. The petition remains pending with the MSPB.
      This court’s review of MSPB decisions is limited to fi-
 nal orders or final decisions. See Weed v. Soc. Sec. Ad-
 min., 571 F.3d 1359, 1361-63 (Fed. Cir. 2009); see also 28
 U.S.C. § 1295(a)(9). Because McNair’s claims are pending
 before the MSPB, the order from which she seeks review
 is not final. See 5 C.F.R. § 1201.113(a) (“The initial
 decision will not become the Board’s final decision if
 within the time limit for filing . . . any party files a peti-
 tion for review . . . .”). McNair may, of course, file a notice
 of appeal after the MSPB disposes of all claims and enters
 a final decision.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
       (2) Each side shall bear its own costs.


                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
 s24


 ISSUED AS A MANDATE: September 19, 2014